DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.  
Claims 1 and 4-16 are pending.  Claims 1 and 4-6 are the subject of this FINAL Office Action.  Claims 7-16 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
Applicants amend claim 1 to state “applying radiant energy to the powder layer which forms 
Thus, this action is made FINAL because the claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  MPEP § 706.07(b).  Applicants amendment to claim 1 does not change the scope of the instant claims, much less patentably distinct from the claims in the earlier application (in other words, restriction under 37 CFR 1.145 would not have been proper if the new or amended claims had been entered in the earlier application).
Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-6 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by HIERRO DOMENECH (US 2019/0111626, effective filing 04/26/2016; hereinafter “HR”).

    PNG
    media_image1.png
    809
    622
    media_image1.png
    Greyscale
	As to claim 1, HR teaches forming a powder layer; applying a droplet containing a radiation absorber to the powder layer (droplets with fusing agent; ); applying radiant energy to the powder layer via changing amount of energy applied by heat lamp irradiating (paras. 0027, for example); and repeating the forming, the first applying, and the second applying, wherein the first applying includes: applying the droplet to a surface of the powder layer to form a fabrication region, dividing the fabrication region into a plurality of divided regions (Fig. 3); and applying the droplet a plurality 
The dark pixels 308 are high temperature zones where more fusing agent droplets are used, and the lighter pixels 310 are mid-temperature zones where less fusing agent droplets are used (paras. 0024-30).  Thus, Figure 3a of HR teaches dividing the fabrication region into a plurality of divided regions including a partial specific divided region; the partial specific divided region is an edge region of the fabrication region adjacent to a non-fabrication region on the surface of the powder layer; the applying the plurality of droplets to the surface of the power layer includes applying a larger number of droplets among the plurality of droplets to the partial specific divided region than to another divided region other than the partial specific divided region of the plurality of divided regions	.
	As to claims 5-6, HR teaches the amount of fusing agent is varied based on number of drops and/or concentration (paras. 0024, 0026).

Claims 1 and 5-6 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by FORNOS (US 2019/0291349, effective filing 07/04/2016).
	As to claim 1, FORNOS teaches forming a powder layer; applying a droplet containing a radiation absorber to the powder layer (droplets with fusing agent; Figs. 3-4), paras. 0020, 
    PNG
    media_image2.png
    636
    780
    media_image2.png
    Greyscale
paras. 0035-36).  This is shown in Figure 4 as annotated by the Office.  Thus, FORNOS tecahes dividing the fabrication region into a plurality of divided regions including a partial specific divided region; the partial specific divided region is an edge region of the fabrication region adjacent to a non-fabrication region 
	In addition, this interpretation is consistent with the claims because although FORNOS teaches Figure 4 applied to base powder layer, yet the claims encompass as much because the claims only state "applying the plurality of [radiation absorber] droplets to a surface of the powder layer to from a fabrication region" and applying more droplets to edge region than other fabrication regions.  This is supported by the specification which states that “Examples of the fabricating powder include what includes a base material” and proceeds to describe base layers (pg. 12, l. 29 - pg. 13, l. 20).  Thus, adding printing agents onto a base powder material meets the claims.
	Finally, FORNOS describes using more fusing agent at edge of 3D object than interior of 3D object in order to create blank/empty/void spaces on interior of 3D object (paras. 0020-21).  Thus, FORNOS also explicitly teaches dividing the fabrication region into a plurality of divided regions including a partial specific divided region; the partial specific divided region is an edge region of the fabrication region adjacent to a non-fabrication region on the surface of the powder layer; the applying the plurality of droplets to the surface of the power layer includes applying a larger number of droplets among the plurality of droplets to the partial specific divided region than to another divided region other than the partial specific divided region of the plurality of divided regions, in a 3D printed/fabricated object.
.
	Response to Arguments
	The Office is not persuaded of error by Applicants’ argument sin the RCE filed 11/30/2021 because HR in fact teaches dark pixels 308 are high temperature zones where more fusing agent droplets are used, and the lighter pixels 310 are mid-temperature zones where less fusing agent droplets are used; and FORNOS teaches base material as part of fabricated object.  As previously explained
HR teaches that “pattern of fusing agent to be applied comprises a cross shape 302 indicating the locations at which it is intended to apply fusing agent to a layer 304 of build material” (para. 0029).  This is shown in Figure 3a as annotated by the Office. The dark pixels 308 are high temperature zones where more fusing agent droplets are used, and the lighter pixels 310 are mid-temperature zones where less fusing agent droplets are used (paras. 0024-30).  Thus, Figure 3a of HR teaches dividing the fabrication region into a plurality of divided regions including a partial specific divided region; the partial specific divided region is an edge region of the fabrication region adjacent to a non-fabrication region on the surface of the powder layer; the applying the plurality of droplets to the surface of the power layer includes applying a larger number of droplets among the plurality of droplets to the partial specific divided region than to another divided region other than the partial specific divided region of the plurality of divided regions.

Applicants fail to address these facts.  Thus, the anticipation rejection over HR is maintained.
	As to FORNOS, Applicants argue that “Fornos fails to disclose, expressly or inherently, a method for fabricating an object comprising applying radiant energy to the powder layer which forms the object to be fabricated, as recited in amended claim 1 of the present application” because “Fornos discloses a method of preparing a base of build material for additive manufacturing (Abstract).”  However, "object to be fabricated" in claim 1 is not defined in any special way to exclude base material of an object.  Thus, the teaching of FORNOS to 3D print a 

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over HR in view of ZHOU (US 9943627).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar powder layer thicknesses to the powder layers of HR with a reasonable expectation of success.
As to claims 1 and 5-6, HR teach the elements of these claims as explained above.
	HR does not explicitly teach wherein the first applying includes dropping the droplet onto the powder layer such that h < L is satisfied where h represents a thickness of the powder layer and L represents a distance between the droplet and another droplet adjacent to the droplet during dropping.  It is also noted that claim 4 only requires “dropping a droplet onto the powder layer such that h <L is satisfied.”  In other words, as long as the prior art droplets satisfy this equation, then the prior art anticipates this claimed droplet characteristic, even if the prior art does not explicitly state this equation.  
However, ZHOU demonstrates that a typical powder layer is 0.05 mm-0.2 mm; and HR teaches pixel size may be optimized: “the size of the pixel is related to the resolution of the temperature sensor, the resolution may be determined in order to result in a particular pixel size, which may for example be related to an intended resolution of manufacture” (para. 0031, see also para. 0042; and typical pixel sizes include 0.5mm (id.).  ZHOU demonstrates that typical powder depths are 0.05 mm-0.2 mm: “using the SLS or SLM printing platform to form a thin layer of the powder (the thickness is 0.05 mm-0.2 mm)“ (col. 5, ll. 29-31).  A skilled artisan would have recognized that the typical powder layers used in HR with the pixel sizes of HR would yield powder layer depths less than pixel sizes.
prima facie obvious to one having ordinary skill in the art before the effective filing date to apply typical familiar powder layer depths with the pixel sizes of HR to yield h<L as claimed with a reasonable expectation of success.
	Response to Arguments
The Office is not persuaded of error by Applicants’ argument sin the RCE filed 11/30/2021 because HR explicitly shows pixels in the figures (e.g. Fig. 3a) and as explained in the specification (paras. 0014, 0020, 0025, 0029-35, 0042).  Thus, the obviousness rejection is maintained.

Prior Art
	The following prior art teaches adjusting “radiation absorber” amounts, etc. at 3D object edges using pixels or other techniques: JP 2017094587; US 20170312822; US 20180281286; US 20190001557; US 20170368756; US 20160257071; US 20180333914; US 20190039291; US 20160332380; US 20190291349.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743